IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON           FILED
                          JUNE 1999 SESSION


STATE OF TENNESSEE,              *    No. 02C01-9809-CR-00281
                                              October 25, 1999
      Appellee                   *    SHELBY COUNTY

V.                               *    Hon. James C. Beasley, Jr., Judge
                                                 Cecil Crowson, Jr.
CHRISTOPHER LOVE,                *    (Probation Revocation)
                                               Appellate Court Clerk
      Appellant.                 *


For Appellant                         For Appellee

Robert M. Brannon, Jr.                Paul G. Summers
295 Washington, Suite 3               Attorney General and Reporter
Memphis, TN 38103                     425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      Patricia Kussmann
                                      Assistant Attorney General
                                      425 Fifth Avenue North
                                      Nashville, TN 37243-0493

                                      Paula Wulff
                                      Assistant District Attorney General
                                      Criminal Justice Complex, Suite 301
                                      201 Poplar Avenue
                                      Memphis, TN 38103



OPINION FILED:


AFFIRMED - RULE 20


NORMA MCGEE OGLE, JUDGE
                                       OPINION

              The appellant, Christopher Love, appeals the revocation of his

probationary sentence by the Shelby County Criminal Court. The appellant

contends that the evidence adduced at the probation revocation hearing is

insufficient to support the trial court’s exercise of discretion. Following a thorough

review of the record, we conclude that this is an appropriate case for affirmance

pursuant to Ct. of Crim. App. Rule 20.



              On October 5, 1993, the appellant pled guilty to possession of cocaine

with intent to sell. The trial court imposed a sentence of eight years incarceration in

the Tennessee Department of Correction. The trial court then suspended the

sentence, with the exception of six months confinement in the Shelby County

Correctional Center, placing the appellant on probation for eight years. The

conditions of probation included obeying federal and state laws.



              On August 12, 1998, the State submitted a petition to revoke the

appellant’s probationary sentence, alleging that on January 15, 1998, the appellant

was arrested and charged with two counts of unlawful possession of a controlled

substance with intent to sell and further asserting that the appellant in fact violated

the law. The trial court conducted a hearing on September 9, 1998.



              At the hearing, Carl Harrison, an undercover officer with the Shelby

County Sheriff’s Department, testified that on January 15, 1998, he purchased three

pounds of marijuana from an Antonio Phillips for two thousand and five hundred

dollars ($2,500.00). He then observed Mr. Phillips deliver the proceeds to another

individual seated in the appellant’s car. The appellant was in the driver’s seat.

Officer D. L. Galloway, also with the Shelby County Sheriff’s Department, further


                                            2
testified that, immediately thereafter, he detained the appellant’s car and arrested

the occupants. Upon stopping the car, he discovered fifty-six point three (56.3)

grams of “powder cocaine” and twenty-six point eight (26.8) grams of “crack

cocaine” on the rear seat of the car. Moreover, an Officer J. E. Blackwell recovered

two thousand and five hundred dollars ($2,500.00) from the driver’s seat of the car.

On the basis of this proof, the trial court revoked the appellant’s probation.



              A trial court may revoke a defendant=s probation when it finds that the

probationer has violated the conditions of probation. See Tenn. Code Ann. ' 40-35-

310 (1997). In determining whether or not to order revocation, the trial judge need

not find beyond a reasonable doubt that a violation of the conditions of probation

has occurred. The existence of a violation need only be supported by a

preponderance of the evidence. Tenn. Code Ann. ' 40-35-311(e)(1998 Supp.). On

appeal, the record must demonstrate that the trial judge has not acted arbitrarily and

has exercised conscientious judgment. State v. Harkins, 811 S.W.2d 79, 82 (Tenn.

1991); State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997). In other

words, this court will not reverse the judgment of the trial court absent an abuse of

discretion, reflected in the record by a lack of substantial evidence to support the

trial judge=s findings. Id. This court=s review of the evidence does not encompass

an evaluation of the credibility of the witnesses at the probation revocation hearing.

The trial judge determines the credibility of witnesses. State v. Mitchell, 810 S.W.2d
733, 735 (Tenn. Crim. App. 1991). In accordance with these principles, we

conclude that substantial evidence in the record supports the trial judge’s finding

that the appellant violated the conditions of his probationary sentence.




                                           3
               Pursuant to Ct. of Crim. App. Rule 20, we affirm the judgment of the

trial court.


                                          Norma McGee Ogle, Judge


CONCUR:



David H. Welles, Judge



David G. Hayes, Judge




                                           4